Proceeding pursuant to CPLR *1041article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Joseph S. Forma, J.], entered November 21, 2003) to review a determination of respondents. The determination found after a tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding be and the same hereby is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present— Green, J.P., Hurlbutt, Scudder, Pine and Lawton, JJ.